 


116 HRES 410 EH: Encouraging reunions of divided Korean-American families.
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 410 
In the House of Representatives, U. S.,

March 9, 2020
 
RESOLUTION 
Encouraging reunions of divided Korean-American families. 
 
 
Whereas the Korean Peninsula, with the Republic of Korea (in this resolution referred to as South Korea) in the South and the Democratic People’s Republic of Korea (in this resolution referred to as North Korea) in the North, remains divided following the signing of the Korean War Armistice Agreement on July 27, 1953;  Whereas the division of the Korean Peninsula separated more than 10,000,000 Korean family members, including some who are now citizens of the United States;  
Whereas there have been 21 rounds of family reunions between South Koreans and North Koreans along the border since 2000;  Whereas Congress signaled its support for family reunions between United States citizens and their relatives in North Korea in section 1265 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181), signed into law by President George W. Bush on January 28, 2008;  
Whereas most of the population of divided family members in the United States, initially estimated at 100,000 in 2001, has significantly dwindled as many of the individuals have passed away;  Whereas the summit between North Korea and South Korea on April 27, 2018, has prioritized family reunions;  
Whereas the United States and North Korea have engaged in talks during 2 historic summits in June 2018 in Singapore and February 2019 in Hanoi; and  Whereas many Korean Americans are waiting for a chance to meet their relatives in North Korea for the first time in more than 60 years: Now, therefore, be it 
 
That the House of Representatives— (1)calls on the United States and North Korea to begin the process of reuniting Korean-American divided family members with their immediate relatives through ways such as— 
(A)identifying divided families in the United States and North Korea who are willing and able to participate in a pilot program for family reunions;  (B)finding matches for members of such families through organizations such as the Red Cross; and  
(C)working with the Government of South Korea to include American citizens in inter-Korean video reunions;  (2)reconfirms the institution of family as inalienable and, accordingly, urges the restoration of contact between divided families physically, literarily, or virtually; and  
(3)calls on the United States and North Korea to pursue reunions as a humanitarian priority of immediate concern.   Cheryl L. Johnson,Clerk. 